Case 3:21-cv-00678-MMH-MCR Document1 Filed 07/08/21 Page 1 of 5 PagelD 1

UNITED STATES DISRTICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
Plaintiffs)
-v- Case No... -W - bag <hont-

 

] Ss
Defendant(s)AND Jacksony,!h ¢ oF SHeri fF of Ric e

 

a an
mG
z 5 =
me &
“30 3 al
era =O rr
mS ry
C3 tae “=~
met = cS
et GD
Ie on

“S Pe | | 5
Printed name P) Fay p L
Mailing Address f | 2 2 ¢ p

"State, Zi us

- —

Telephone number
Case 3:21-cv-00678-MMH-MCR Document1 Filed 07/08/21 Page 2 of 5 PagelD 2

Complaints against kensly partners llc 6371 Collins rd Jacksonville FL 32244 and
the Jacksonville sheriffs office .

On May 11 2021 the county Judge gave me a stay to remain in My home until after June the 30
2021. After the judge gave the order which was clear on paper.the leasing management for Kensly
Partners ilc demanded the keys to apt and threatened me with 24 hour eviction on may 17 2021. Kensly
partners Ilc initiated a illegal eviction. With the goal of evading the judges order and the cdc
moratorium
And they did it and they all so removed the rear door locks .which cause me harm. and the sheriffs office
arrived on May 20 2021 and placed the illegal 24 hour eviction removel letter on the door.
Disregarding the judges order and cdc moratorium . Which caused me harm. | Steve hobson have
suffered harm from the above complaint . emotional distress illegal eviction lost of use .civil rights
violation. Homelessness emotional stress. I'm asking the court for judgement in the amount of 750.000.

ras ling ADres<
Stewe™ Hobson

12103 Ludo PR
PAc Konyille FU $22 S 8
JOU a 6-459
Screenshot3202107002 7 851V8VSiNvae Noes pe NGnaffiled 07/08/21 Page 3 of 5 Page ee of2

e

2:15 FD cow G © » 8 © 5G. 47% @

 

< [21-CC-1461] ORD... Save Q :

IN THE COUNTY COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR DUVAL

COUNTY, FLORIDA
CASE NO.: 16-2021-CC-001461
KENSLEY PARTNERS LLC
Dba THE KENSLEY DIVISION: D
vs. FILED
STEVIE HOBSON MAY 26 2021
ee
OUVAL CLERK OF CouRT
RD DEFEND TION T Y

On May 11, 2021, the Final Judgment was executed for writ of possession to be issued
after June 30, 2021. JSO has mistakenly served the Writ of Possession prematurely at the
Defendant's address, 6371 Collins Road, Apt 704, Jacksonville, FL 32244. The Writ should not

be served until after June 30, 2021.
ORDERED AND ADJUDGED that
1. The Defendant's Motion to Stay is hereby GRANTED through June 30, 2021.
DONE AND ORDERED in Chambers, at Jac , Florida this 25"

day of May 2021.

   
 
   

rable Rhonda Peopl
County Court Judge

Copies to:

Barfield, McCain, P.A., 4241 Northlake Blvd, Suite B, Palm Beach Gardens, FL 33410-6235
Stevie Hobson, 6371 Collins Road, Apt. 704, Jacksonville, FL 32244

JSO

File

 

 

https://mail-attachment.googleusercontent.com/attachment/w/0/?view=att&th=1 7a8725b630... 7/8/2021
Case 3:21-cv-00678-
8-MMH-MCR Document1 Filed 07/08/21 Page 4 of 5 PagelD 4

IN THE COUNTY COURT IN AND FOR DUVAL COUNTY, FLORIDA

CASE NO. 21-CC-1461
CIVIL DIVISION

Kensley Partners LLC dba The Kensley

Plaintiff(s)
VS.
Stevie Hobson

AND ALL OTHERS IN POSSESSION
Defendant(s)
/

 

 

 

 

 

 

 

 

 

FINAL JUDGMENT FOR REMOVAL OF TENANT (POSSESSION)

This cause came before me upon Plaintiff's Motion for Final Judgment of Eviction, and Defendant’s CDC
Declaration, and the Court having reviewed the Court file, finding that Plaintiff is entitled to entry of an eviction
judgment and Defendant is entitled to stay execution of the writ of possession until after June 30, 2021, it is

ORDERED and ADJUDGED:

1. That a Final Judgment be and the same is hereby entered in favor of Plaintiffs) Kensley Partners
LLC dba The Kensley and against the Defendani(s) Stevie Hobson for possession of the premises locaied at and
known as The Kensley, 6371 Collins Road Apt. 704, Jacksonville, FL 32244, Duval County, Florida, FOR
WHICH LET WRIT OF POSSESSION ISSUE AFTER JUNE 30, 2021.

The Court hereby reserves jurisdiction hereof to enter a judgment for rent due and owing, court costs and
attorney’s fees pursuant to Fla. Stat. Section 83.625.

DONE and ORDERED in the County Court in and for Duval County, Florida this

|e day of (Max. » Of

ORDER ENTERED
fev County Court Judgaay 11 2021
Dvisitn-D
Is! John A, Moran

 

spas erg

eee copies provided to:
endant(s), Stevie Hobson, at 6371 Collins Road Apt. 704, Jacksonville, FL 32244.
Plaintiff's Counsel, Barfield, McCain, P.A. 4241 Northlake Blvd., Suite B, Palm Beach Gardens, FL 33410.
Case 3:21-cv-00678-MMH-MCR Document 1. Filed 07/08/21 Page 5 of 5 PagelD 5

Consolidated City of Jacksonville
OFFICE OF THE SHERIFF
Mike Williams, Sheriff

FINAL NOTICE OF EVICTION

‘it of Possession has been issued requiring that all persons and their possessions be removed from

 

 

4
these premises.

if this is not done WITHIN TWENTY-FOUR (24) HOURS, it will be necessary

for

the Jacksonville Sheriff's Office to remove all persons from the premises.

 

 

P-G063 Rev. 10/2016

LN ‘YHE COUUNLY CUUKL UN AND PUK DU VAL LUUNL I, BLURIUA

CASE NO. 21-CC-1461
CIVIL DIVISION
Kensley Partners LLC dba The Kenslcy
— ATRUE COPY (Seal
Plaintiff(s) MIKE WILLIAMS
Si&vice Hobson Sheriff, Duval County, FL

Date:SL20-Atime 20a .
By SS #704)

Defendant(s) y DEPUTY SHERIFF

 

WRIT OF POSSESSION
THE STATE OF FLORIDA:
TO ALL AND SINGULAR THE SHERIFFS OF THE STATE:

YOU ARE COMMANDED to remove all person(s) from the following d:scribed property in Duval
County, Flotida:

6371 Collins Road Apt. 704
Jacksonville, FL 32244

and to put the Plaintiff in possession of it, after twenty-four (24) hours’ ‘otice conspicuously posted
on the premises.

May 7 2021,

WITNESS my hand and Seal this__ day of

ne) SL Hfgannab a

can
